Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this post-effective Amendment No. 1 to Registration Statement No. 333-162297 on Form S-1 of our reports dated March 22, 2010, relating to the consolidated financial statements of Pacific Financial Corporation and subsidiary, and the effectiveness of Pacific Financial Corporations internal control over financial reporting, appearing in the Annual Report on Form 10-K of Pacific Financial Corporation for the year ended December 31, 2009, and to the reference to us under the heading  Experts  in the Prospectus, which is part of this Registration Statement. Portland, Oregon July 8, 2010
